EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO (727) 803-7135 FOR IMMEDIATE RELEASE SUPERIOR UNIFORM GROUP REPORTS SECOND QUARTER OPERATING RESULTS ● 5.2% Increase in Net Sales ● 86.7% Increase in Net Sales for Remote Staffing Solutions Segment ● 43.8% Increase in Earnings Per Share (Diluted) SEMINOLE, Florida – July 25, 2013 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the second quarter ended June 30, 2013, sales were $30,854,000, compared with 2012 second quarter sales of $29,335,000. Net earnings were $1,438,000 or $0.23 per share (diluted), compared with earnings of $977,000 or $0.16 per share (diluted) in the 2012 second quarter. For the six months ended June 30, 2013, sales were $61,839,000, compared with sales of $57,843,000 in the six months ended June 30, 2012. Net earnings for the six months ended June 30, 2013 were $2,667,000 or $0.43 per share (diluted), versus earnings of $1,304,000 or $0.21 per share (diluted) in the first six months of 2012. Michael Benstock, chief executive officer, commented: “We are very pleased to report a 5.2% increase in net sales for the second quarter of this year. We reported gains in net sales in the quarter for both our Uniforms and Related Products segment and our Remote Staffing Solutions segment. We are especially pleased to report an increase of 43.8% in our earnings per share (diluted) from $.16 per share in the second quarter of 2012 to $0.23 per share in 2013. Our gross margins in our Uniforms and Related Products segment have returned to pre-cotton crisis levels at 35.3% in the current-year period as compared to 32.4% in the prior-year period. We expect this trend to continue throughout 2013. – more – “We continue to reap the rewards of our significant investments in our staffing and infrastructure in our Remote Staffing Solutions segment over the past year. We are continuing to see accelerated growth in this segment with an increase of 86.7% in net sales of Remote Staffing Solutions in the second quarter of 2013 in comparison with the second quarter of 2012. “As we previously reported, we completed the acquisition of substantially all of the assets of HPI Direct on July 1, 2013. While this transaction was completed on the first day of the third quarter, our second quarter operating results include approximately $230,000 in pre-tax expenses associated with this transaction. Our strong financial position has positioned us to be able to pursue acquisitions of this nature and to continue to make further investments in all of our operations in order to accelerate the growth of our business.” ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group, Inc. ( NASDAQ: SGC ), established in 1920, is one of America's foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing and state-of-the-art distribution, Superior Uniform Group helps companies achieve a professional appearance and communicate their brands—particularly those in the healthcare, hospitality, food service, retail and private security industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a "Customer 1st, Every Time!" philosophy and culture.Superior Uniform Group is the parent company to The Office Gurus ® and everyBODY media ®. For more information, call (800) 727-8643 or visit www.superioruniformgroup.com . Forward-Looking Statements This press release conta ins — forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements other than historical fact, and may include statements relating to goals, plans and projections regarding new markets, products, services, growth strategies, anticipated trends in Superior’s business and anticipated changes and developments in its industry. Forward-looking statements are based on management’s current expectations and beliefs and involve significant risks and uncertainties that could cause actual results, developments and business decisions to differ materially from those contemplated by these statements. Risk factors that could cause actual results to differ materially from those expressed or implied in Superior’s forward-looking statements are and will be discussed in its most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission as well as other documents that may be filed by Superior from time to time with the Securities and Exchange Commission. Any forward-looking statement made by Superior in this press release is based only on information currently available to Superior and speaks only as of the date on which it is made. You should not rely on the statement as representing our views in the future. Superior undertakes no obligation to publicly update any forward-looking statement, whether written or oral, that may be made from time to time, whether as a result of new information, future developments or otherwise. – more – Comparative figures are as follows: SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED JUNE 30, (Unaudited) 2013 2012 Net sales $ 30,854,000 $ 29,335,000 Costs and expenses: Cost of goods sold 19,676,000 19,673,000 Selling and administrative expenses 9,102,000 8,088,000 Interest expense 8,000 7,000 28,786,000 27,768,000 Income before taxes on income 2,068,000 1,567,000 Income tax expense 630,000 590,000 Net income $ 1,438,000 $ 977,000 Per Share Data: Basic: Net income $ 0.23 $ 0.16 Diluted: Net income $ 0.23 $ 0.16 Cash dividends per common share $ 0.00 $ 0.135 – more – SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME SIX MONTHS ENDED JUNE 30, (Unaudited) 2013 2012 Net sales $ 61,839,000 $ 57,843,000 Costs and expenses: Cost of goods sold 39,348,000 38,719,000 Selling and administrative expenses 18,659,000 17,002,000 Interest expense 15,000 18,000 58,022,000 55,739,000 Income before taxes on income 3,817,000 2,104,000 Income tax expense 1,150,000 800,000 Net income $ 2,667,000 $ 1,304,000 Per Share Data: Basic: Net income $ 0.44 $ 0.22 Diluted: Net income $ 0.43 $ 0.21 Cash dividends per common share $ 0.00 $ 0.27 – more – SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, (Unaudited) ASSETS 2013 2012 CURRENT ASSETS Cash and cash equivalents $ 10,953,000 $ 2,939,000 Accounts receivable - trade 17,210,000 16,944,000 Accounts receivable - other 3,170,000 2,917,000 Prepaid expenses and other current assets 3,186,000 2,066,000 Inventories 39,499,000 40,775,000 TOTAL CURRENT ASSETS 74,018,000 65,641,000 PROPERTY, PLANT AND EQUIPMENT, NET 9,050,000 8,389,000 OTHER INTANGIBLE ASSETS 486,000 2,268,000 DEFERRED INCOME TAXES 3,505,000 3,560,000 OTHER ASSETS 167,000 405,000 $ 87,226,000 $ 80,263,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 6,936,000 $ 6,383,000 Other current liabilities 3,708,000 2,730,000 TOTAL CURRENT LIABILITIES 10,644,000 9,113,000 LONG-TERM DEBT 5,000,000 520,000 LONG-TERM PENSION LIABILITY 7,034,000 7,985,000 OTHER LONG-TERM LIABILITIES 700,000 770,000 DEFERRED INCOME TAXES 100,000 30,000 SHAREHOLDERS' EQUITY 63,748,000 61,845,000 $ 87,226,000 $ 80,263,000 #####
